Name: Council Regulation (EEC) No 1496/89 of 29 May 1989 laying down general rules for granting aid for hemp seed
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  plant product;  means of agricultural production
 Date Published: nan

 Official Journal of the European Communities No L 148/31 . 6 . 89 COUNCIL REGULATION (EEC) No 1496/89 of 29 May 1989 laying down general rules for granting aid for hemp seed figure obtained by applying an indicative yield to the surface areas sown and harvested which may be differen ­ tiated taking into account the yield ascertained in the major production areas in the Community ; wheresas, in order to ensure that the aid scheme is properly applied, account should be taken, when the indicative yield is being determined, of the yields recorded by sampling in the main production areas. HAS ADOPTED THIS REGULATION : Article 1 The aid provided for in Article 1 (1 ) of Regulation (EEC) No 3698/88 shall be granted only for hemp seed having the characteristics laid down in Regulation (EEC) No 619/71 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3698/88 of 24 November 1988 laying down special measures for hemp seed ('), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 3698/88 , general rules should be laid down in accordance with which aid is to be granted, together with rules for verifying areas sown and harvested within the Community with a view to establishing eligibility for aid ; Whereas Article 1 (2) of Regulation (EEC) No 3698/88 provides that aid is to be granted only for hemp seed grown from seed of varieties providing certain safeguards to be determined in respect of the content of intoxicating substances in the product harvested ; whereas this applies also as regards the grant of the aid for hemp referred to in Article 4 ( 1 ) of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (2), as last amended by Regulation (EEC) No 3995/87 (3) ; whereas the characteristics required for the grant of aid for hemp are laid down in Article 3 ( 1 ) of Regulation (EEC) No 619/71 (4), as last amended by Regulation (EEC) No 2059/84 (*) ; whereas those characte ­ ristics have enabled the objective to be attained ; whereas they should therefore also be adopted for the grant of aid for hemp seed ; Whereas, in accordance with Article 3 of Regulation (EEC) No 619/71 , the list of varieties of hemp eligible for aid was laid down in Regulation (EEC) No 771 /74 of the Commission of 29 March 1974 laying down detailed rules for granting aid for flax and hemp (*), as last amended by Regulation (EEC) No 2117/88 Q ; Whereas provision should be made for the producer Member States to adopt the verification measures necessary to ensure the proper operation of the aid scheme ; Whereas, in accordance with Article 2 ( 1 ) of Regulation (EEC) No 3698/88, aid is to be granted for a production Article 2 The producer Member States shall introduce arrangements for verifying, in cases where aid is granted pursuant to Article 1 ( 1 ) of Regulation (EEC) No 3698/88, for each hemp seed producer :  that the area the hemp seed production of which is the subject of an aid application corresponds to the area in which the seed has been sown and harvested ;  compliance with the conditions laid down in Article 1 of this Regulation,  compliance with the conditions laid down in Article 5 (1 ) of Regulation (EEC) No 3698/88 . The producer Member States shall notify the Commission forthwith of the provisions introduced pursuant to this Article. Article 3 For fixing the indicative yield referred to in Article 2 ( 1 ) of Regulation (EEC) No 3698/88 , account shall be taken, in particular, of the yields per hectare recorded by sampling in the main production areas of the Community. (') OJ No L 325, 29 . 11 . 1988, p. 2, 0 OJ No L 146, 4. 7. 1970, p. 1 . (3) OJ No L 377, 31 . 12. 1987, p. 34. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 72, 26. 3 . 1971 , p. 2. 0 OJ No L 191 , 19 . 7. 1984, p. 6 . I6) OJ No L 92, 3 . 4. 1974, p . 13 . 0 OJ No L 186, 16 . 3 . 1988, p . 20 . No L 148/4 Official Journal of the European Communities 1 . 6. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1989. For the Council The President C. ROMERO HERRERA